Exhibit 10.1

ENBRIDGE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

ENBRIDGE INC.

- and -

LEON ZUPAN

Dated as of December 20, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

     1        1.1       Definitions      1        1.2       Headings      3     
  1.3       Governing Law and Attornment      3        1.4       Singular;
Gender      3   

ARTICLE 2 EMPLOYMENT

     3        2.1       Position, Duties and Responsibilities of Executive     
3        2.2       Term of Agreement      3        2.3       Termination of
Agreement upon Disability of Executive      4        2.4       Termination of
Agreement by the Corporation for Cause      4        2.5       Termination of
Employment by the Corporation or the Executive      4        2.6       Other
Termination by Executive      6        2.7       Pension Plans      6        2.8
      Continuing Provisions      7    ARTICLE 3 NON-COMPETITION AND
CONFIDENTIALITY        3.1       Non-Competition      7        3.2      
Confidentiality      7    ARTICLE 4 GENERAL      7        4.1       Notices     
7        4.2       Time      8        4.3       Legal Fees and Expenses      8
       4.4       Integration      8        4.5       Amendment      8        4.6
      Waivers      9        4.7       Further Assurances      9        4.8      
Severability      9        4.9       Enurement      9   



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made effective the 1st day of August, 2012 between:

ENBRIDGE INC., a body corporate under the Canada Business Corporations Act, with
offices in the City of Calgary, in the Province of Alberta (hereinafter called
the “Corporation”)

- and -

LEON ZUPAN, of the City of Houston, in the State of Texas (hereinafter called
the “Executive”).

WHEREAS:

 

  (a) the Executive is an executive of the Corporation and is considered by the
Board of Directors of the Corporation to be a valued employee of the Corporation
and has acquired outstanding and special skills and abilities and an extensive
background in and knowledge of the Corporation’s business and the industry in
which it is engaged; and

 

  (b) the Board of Directors recognizes that it is essential, in the best
interests of the Corporation, that the Corporation retain the continuing
dedication of the Executive to his office and employment and that this can best
be accomplished if the personal uncertainty facing the Executive in the event of
a Corporation initiated termination of employment of the Executive is
alleviated;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained, it is hereby agreed as set forth below.

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

 

  (a) “affiliate” a person shall be deemed to be an affiliate of another person
if one of them is controlled by the other or both are controlled by the same
person, and if two persons are affiliates of the same person at the same time
they are deemed to be affiliates of each other;

 

  (b) “Annual Compensation” means the sum of the Annual Salary and the Annual
Incentive Bonus;

 

  (c) “Annual Salary” means the annual salary of the Executive established by
the HRCC and payable by the Corporation or its affiliates, determined as at the
end of the month immediately preceding the month in which the termination of
employment occurs and if at the relevant time an annual salary level has not
been established, it shall be calculated by multiplying by 12 the monthly salary
of the Executive in effect for the month preceding the month in which a
termination of employment occurs pursuant to Article 2;

 

  (d) “Annual Incentive Bonus” means the annual incentive bonus of the Executive
under the Corporation’s short term incentive plan;

 

  (e) “Confidential Information” means the information, processes, know-how,
data, trade secrets, techniques, knowledge and other confidential information
not generally known or lawfully available to the public relating to or connected
with the business or corporate affairs and operations of the Corporation and its
affiliates;

 

  (f) “constructive dismissal” means, unless expressly consented to in writing
by the Executive, any action that constitutes constructive dismissal (as defined
at common law) of the Executive, including without limiting the generality of
the foregoing;

 

1



--------------------------------------------------------------------------------

  (i) a material decrease in the reporting relationships of the Executive,
excluding a change whereby the Executive ceases to directly report to the most
senior executive officer of the Corporation (as of the date hereof, the
President and Chief Executive Officer) and of its control person, if any, and
directly reports to another senior executive officer of the Corporation or of
its control person, if any, provided the Executive remains a member of the most
senior formal groups or committees (as of the effective date hereof its
Executive Leadership Team) involved in corporate stewardship of the Corporation
and of its control person, if any;

 

  (ii) a material decrease in the Executive’s title, position, responsibilities
or powers;

 

  (iii) a reduction in the Annual Salary (excluding the Annual Incentive Bonus)
of the Executive;

 

  (iv) a reduction in the value of the Executive’s pension benefits (including
without limiting the generality of the forgoing the defined benefit pension plan
or the supplemental benefit pension plan); or

 

  (v) a material reduction in the value of the Executive’s other employee
benefits, plans and programs, other than a reduction in the value of the
Executive’s Annual Incentive Bonus as a result of the normal application of the
performance criteria under the Annual Incentive Bonus.

 

  (g) “control person” means a person, or a group of persons acting jointly or
in concert, that is or are in a position to exercise, directly or indirectly,
effective control of another person, whether through:

 

  (i) the ownership or control of:

 

  A. a majority of, or

 

  B. in the case of a person whose voting securities or interests are widely
held or publicly traded, 20% or more of,

the voting securities or interests of such other person (including without
limiting the generality of the foregoing of any securities or interests which
are convertible or exchangeable into voting securities or interests forming part
of the holdings of the person or group of persons, whether or not at relevant
time such conversion or exchange has taken place, and including securities or
interests of a person or group of persons which carry the right to vote under
circumstances that have occurred and are continuing); or

 

  (ii) contract or other legal rights,

and “control” in respect of a person shall have a corresponding meaning;

provided that a person holding voting securities or interests in the ordinary
course of business as an investment manager and who is not, individually or
acting jointly or in concert with other persons, using such holding to exercise
effective control shall not be considered a control person;

 

  (h) “defined benefit pension plan” means the Corporation’s registered pension
plan, entitled “Retirement Plan for the Employees of Enbridge Inc. and
Affiliates” and dated July 1, 2001, as amended or replaced from time to time in
accordance with the terms of such registered pension plan;

 

  (i) “Human Resources and Compensation Committee” or “HRCC” means the committee
of the Board of Directors of the Corporation from time to time appointed to fix
the remuneration of executives of the Corporation or, if such committee has not
been appointed, means the Board of Directors of the Corporation;

 

  (j) “Pensionable Bonus” means the portion of Annual Incentive Bonus which is
used under the defined benefit pension plan and the supplemental benefit pension
plan to determine final or best average earnings;

 

  (k) “person” means an individual, a partnership or incorporated or
unincorporated association, syndicate or organization, a company, corporation or
other body corporate wherever or however incorporated, a trust or any government
or governmental authority or instrumentality;

 

2



--------------------------------------------------------------------------------

  (l) “RCA” shall have the meaning set out in Section 2.7;

 

  (m) “Retiring Allowance” shall have the meaning set out in Section 2.5(b);

 

  (n) “supplemental benefit pension plan” means the non-registered supplemental
pension plan, entitled “The Enbridge Supplemental Pension Plan” and dated
January 1, 2000, as amended or replaced from time to time in accordance with the
terms of such supplemental pension plan; and

 

  (o) “supplementary undertaking” shall have the meaning set out in Section 2.7.

 

1.2 Headings

The headings of the articles, sections, clauses and paragraphs herein are
inserted for convenience of reference only and shall not affect the meaning or
interpretation hereof. Unless otherwise stated, all references to articles,
sections, clauses or paragraphs in this Agreement are to those set out in this
Agreement.

 

1.3 Governing Law and Attornment

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns to the jurisdiction of the courts of
the Province of Alberta with respect to any matters arising out of this
Agreement.

 

1.4 Singular; Gender

All words importing the singular number include the plural and vice versa, and
all words importing gender include the masculine, feminine and neuter genders.

ARTICLE 2

EMPLOYMENT

 

2.1 Position, Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation or the Executive’s superiors may from
time to time prescribe and are currently contemplated by his position as
President, Gas Pipelines, or substantially equivalent duties and
responsibilities. Except as may be authorized by the Board of Directors of the
Corporation, or by the Executive’s superiors from time to time, the Executive
shall devote the whole of his time to the Executive’s duties hereunder and shall
use his best efforts to promote the interests of the Corporation and its
affiliates.

 

2.2 Term of Agreement

The term of this Agreement shall commence on the effective date hereof and,
subject to Section 2.8, shall continue in effect to and including the earliest
of:

 

  (a) the effective date of voluntary retirement of the Executive in accordance
with the retirement policies established for senior employees of the
Corporation;

 

  (b) the effective date of voluntary resignation of the Executive other than
pursuant to Section 2.5(a)(ii);

 

  (c) the death of the Executive; or

 

  (d) the effective date of termination of the employment of the Executive by
the Corporation, including pursuant to Section 2.5 (a)(ii).

 

3



--------------------------------------------------------------------------------

2.3 Termination of Agreement upon Disability of Executive

If at the end of any month the Executive is and has been for a period of more
than 12 consecutive months unable to perform the essential duties specified
pursuant to this Agreement in the normal and regular manner due to mental or
physical disability, this Agreement may be terminated by the Corporation on 30
days’ prior written notice. Notwithstanding anything contained in this
Section 2.3, the Executive shall, after such termination, continue to be
entitled to all benefits provided under the disability and pension plans of the
Corporation or its affiliates applicable to the Executive at the date of and
during the time of this Agreement.

 

2.4 Termination of Agreement by the Corporation for Cause

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for just cause as defined at
common law, pursuant to written notice setting forth particulars of such cause.

 

2.5 Termination of Employment by the Corporation or the Executive

 

  (a) Except where such termination is pursuant to Sections 2.2(a), 2.2(b),
2.2(c), 2.4 or 2.6 the provisions of this Section 2.5 shall apply:

 

  (i) where the Corporation terminates the employment of the Executive for any
reason;

 

  (ii)

where the Executive terminates his employment with the Corporation within a
period of 180 days following constructive dismissal of the Executive. For this
purpose the Executive may within a period of 180 days following the constructive
dismissal of the Executive terminate his employment with the Corporation upon 30
days’ prior written notice to the Corporation. For greater clarity, the said 30
day notice may be given at any time up to the 150th day of the said 180-day
period; or

 

  (iii) where the Corporation terminates this Agreement pursuant to Section 2.3.

 

  (b) In the event of termination of employment as provided in Section 2.5(a),
the Executive shall be entitled to receive, and the Corporation shall pay to the
Executive, a retiring allowance (the “Retiring Allowance”) computed as
hereinafter provided, which shall include all statutory entitlement under
employment standards legislation and all common law entitlement to reasonable
notice. The Retiring Allowance shall be that amount which is equal to two times
the sum of:

 

  (i) the Annual Salary; and

 

  (ii) the average of the last two payments of the Annual Incentive Bonus paid
to the Executive (or the last payment if there has not been more than one Annual
Incentive Bonus paid to the Executive) immediately preceding the date of such
termination of employment.

 

  (c) In addition to the Retiring Allowance calculated in accordance with
Section 2.5(b):

 

  (i) the Corporation shall pay to the Executive the cash value of two times the
last annual flex credit allowance provided to the Executive immediately
preceding the date of such termination of employment under the Corporation’s
flexible benefit program unless the Executive continues to be covered through
the Corporation’s annuitant benefit program or the benefits program of another
employer of equal value (and in the case that such other employer’s benefit
program is of lesser value, the Executive shall be paid the difference in such
values). Alternatively, at the Executive’s election, the Corporation shall
provide continuation of the benefit coverage, for the applicable notice period,
with the exception of those benefits which may not be continued pursuant to the
applicable plan text, including long term disability coverage;

 

  (ii)

the Corporation shall pay to the Executive an Annual Incentive Bonus for the
calendar year in which the termination of employment occurs, pro-rated based
upon the number of days of employment of the Executive in the calendar year to
the total number of days in the year and

 

4



--------------------------------------------------------------------------------

  calculated based on the last Annual Incentive Bonus payment received by the
Executive. In addition, the Executive shall receive all accrued and unpaid
annual vacation pay to the date of termination. In addition, where the Executive
holds rights under other plans to cash incentive compensation (including without
limiting the generality of the foregoing, any performance stock units) the
Executive shall be paid for the period in which he was employed a prorated
amount based upon the number of days in the applicable period under the plan the
Executive was employed to the number of days in the applicable plan period and
such amounts shall be paid to the Executive within 30 days of the date on which
amounts so payable under such plans are determined;

 

  (iii) the Corporation shall pay to the Executive the cash value of two times
the last annual flexible perquisite allowance provided to the Executive
immediately preceding the date of such termination of employment under the
Corporation’s executive flexible perquisites program less any amounts prepaid to
the Executive but unearned by virtue of such termination of employment (as of
the effective date of this Agreement the last annual flexible perquisite
allowance is $30,000);

 

  (iv) the Corporation shall pay to the Executive a lump sum payment equivalent
to the Corporation’s portion of contributions on behalf of the Executive to the
Corporation’s employee savings plan for a two year period based upon the base
salary of the Executive as at the effective date of termination; and

 

  (v) the Corporation shall pay for financial counselling and/or career
counselling assistance for the Executive to a maximum of $20,000.

 

  (d) The Executive shall have, and shall be deemed to have had, as of the
effective date of termination, two years of additional service added to the
service already accrued at the effective date of termination under the
Corporation’s defined benefit pension plan and supplemental benefit pension
plan.

 

  (e) Notwithstanding the provisions of any plan under which such options have
been issued, if at the effective date of termination of employment as provided
in Section 2.5(a) the Executive holds vested but unexercised options for the
purchase of shares or other securities under any of the Corporation’s or its
affiliates’ stock option plans, the Executive shall be entitled to exercise all
options so held in accordance with the terms of such plans; provided further
that any provision in any such plan which purports to terminate such options in
the event of termination of employment for any reason shall not be applicable
or, if such provision is applicable under such plan to prevent such exercise,
the provisions of Section 4.4 shall apply. If the Executive holds options for
the purchase of shares or other securities under any of the Corporation’s or its
affiliates’ stock option plans which are not vested or otherwise not exercisable
at the date of termination of employment in circumstances where this Section 2.5
applies, the Corporation shall pay to the Executive a cash amount representing
the excess, if any, of the fair market value of the shares or other securities
on the date of termination of employment over the exercise price for such
options. Fair market value on the date of termination of employment shall mean
the last board lot sale price on the Toronto Stock Exchange (or such other
exchange on which the greatest volume of trading of such shares or other
securities takes place for the 30 trading days prior to the date of termination)
on the last trading day prior to the date of termination of employment.

 

  (f) The Corporation and the Executive agree that the provisions of Section 2.5
are fair and reasonable and that the amounts payable by the Corporation to the
Executive pursuant to Section 2.5 are reasonable estimates of the damages which
will be suffered by the Executive in the event of the termination of his
employment with the Corporation in the circumstances set out in Section 2.5, and
shall not be construed as a penalty, nor shall the Executive be required to
mitigate any loss resulting from the termination, including without limiting the
generality of the foregoing, any amounts required to be paid pursuant to this
Agreement.

 

  (g) The amounts payable by the Corporation to the Executive pursuant to
Section 2.5 shall not be reduced by any amounts earned by the Executive after
the termination of the employment of the Executive.

 

5



--------------------------------------------------------------------------------

  (h) All amounts paid by the Corporation to the Executive pursuant to
Section 2.5 shall satisfy and forever discharge all liabilities, claims or
actions that the Executive may or shall have against the Corporation arising
from the termination of employment of the Executive whether at common law or
under statute or otherwise.

 

  (i) Subject to the provisions of Sections 2.5(c) and 2.5(e), the Corporation
shall, at the option of the Executive, pay the amounts provided under this
Section 2.5 to the Executive on the effective date that the employment of the
Executive is terminated, or as soon thereafter as reasonably practical, but in
any event within 30 days of the effective date of such termination, less all
applicable statutory deductions, or arrange a schedule of instalment payments of
such amounts as determined by the Executive. Upon payment to the Executive of
the amounts provided for under this Section 2.5 and, if applicable, a duly
signed written agreement of the Corporation to make all instalment payments
thereof on a timely basis in accordance with the Executive’s determinations as
provided for in the foregoing sentence, the Executive and the Corporation shall
execute and deliver to the other the releases in the forms of Schedules A and B,
respectively.

 

2.6 Other Termination by Executive

Notwithstanding anything to the contrary herein, in addition to the right of the
Executive to terminate his employment under the circumstances described in
Section 2.5, the Executive shall be entitled to terminate this Agreement and his
employment with the Corporation at his pleasure upon 30 days’ prior written
notice to such effect. In such event, the Executive shall not be entitled to any
further compensation from the effective date of his termination of employment,
except for such compensation as accrued prior to and on the effective date of
termination of employment. The Corporation acknowledges and agrees that the
Corporation shall have no remedy against the Executive, in law or otherwise,
upon the termination of this Agreement and the Executive’s employment with the
Corporation in accordance with this Section 2.6.

 

2.7 Pension Plans

The Corporation undertakes and agrees with the Executive (herein, the
“supplementary undertaking”) to pay or cause to be paid to the Executive the
amounts provided for in the supplemental benefit pension plan as modified by
this Section 2.7, which amounts are supplemental to the amounts to be paid to
the Executive under the defined benefit pension plan, such that the Executive
will receive an annual pension equal to the annual pension that the Executive
would be entitled to under the defined benefit pension plan but for the fact
that retirement benefits under the defined benefit pension plan are subject to a
maximum pension limitation as fixed from time to time under the Income Tax Act
(Canada) and the rules and regulations from time to time promulgated by Canada
Revenue Agency thereunder. In particular, the Executive (or the Executive’s
spouse or beneficiary as defined in the supplemental benefit pension plan) is
entitled to receive:

 

  (a) benefits determined in accordance with the supplemental benefit pension
plan, being certain amounts that would be payable from the defined benefit
pension plan but for limitations imposed by the Income Tax Act (Canada), all as
specified in the supplemental benefit pension plan; and

 

  (b) if Section 2.5(d) applies, benefits determined in accordance with the
supplemental benefit pension plan pursuant to Section 2.7 (a) above as if:

 

  (i) two additional years of credited service were applied in the lifetime
retirement income formula in the defined benefit pension plan, and two
additional years of continuous service were granted for other purposes of the
defined benefit pension plan;

 

  (ii) for the purposes of determining final or best average earnings, for each
of the two additional years of credited service provided for pursuant to
Section 2.7 (b) (i) above:

 

  A.

the Executive’s salary for such years shall be deemed to be his Annual Salary as
at the date of termination of employment, and

 

6



--------------------------------------------------------------------------------

  B. the Annual Incentive Bonus used in calculating the Pensionable Bonus for
each of such additional years shall be deemed to be the average of the last two
payments of Annual Incentive Bonus paid to the Executive (or the last payment if
there has not been more than one Annual Incentive Bonus paid to the executive
immediately preceding the date of termination of employment).

The Corporation represents and undertakes to the Executive that the
supplementary undertaking is and shall hereafter be maintained in a retirement
compensation arrangement (as referred to in the Income Tax Act (Canada))
separately maintained under a trust arrangement established by the Corporation
(the “RCA”). The supplementary undertaking shall be funded from amounts in the
RCA with any amount that cannot be funded from the RCA being paid by the
Corporation.

 

2.8 Continuing Provisions

Notwithstanding the termination of this Agreement under Article 2, the
provisions of Sections 2.5, 2.6, 2.7 and 2.8 and Article 3 and all other
provisions hereof which by their terms are to be performed following the
termination hereof shall survive such termination and be continuing obligations,
and all rights of the Executive to compensation and benefits which have accrued
prior to such termination shall remain payable and enforceable regardless of
such termination.

ARTICLE 3

NON-COMPETITION AND CONFIDENTIALITY

 

3.1 Non-Competition

The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will occupy
a position of high fiduciary trust and confidence, pursuant to which he has
developed and will develop and acquire wide experience and knowledge with
respect to the businesses carried on by the Corporation and its affiliates and
the manner in which such businesses are conducted. It is the expressed intent
and agreement of the Executive and of the Corporation that such knowledge and
experience shall be used solely and exclusively in the furtherance of the
business interests of the Corporation and its affiliates and not in any manner
detrimental to them. The Executive therefore agrees that so long as he is
employed by the Corporation pursuant to this Agreement he shall not engage in
any practice or business in competition with the business of the Corporation or
any of its affiliates.

 

3.2 Confidentiality

The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities outlined in this Agreement, he will
become knowledgeable, aware and possessed of Confidential Information concerning
the business of the Corporation and its affiliates. The Executive agrees that,
except with the consent of the Board of Directors of the Corporation or his
superior, or as required by applicable law, he will not disclose such
Confidential Information to any unauthorized persons so long as he is employed
by the Corporation pursuant to this Agreement and for a period of two years
thereafter; provided that the foregoing shall not apply to any Confidential
Information which is or becomes known or available to the public or to the
competitors of the Corporation or its affiliates other than by a breach of this
Agreement by the Executive.

ARTICLE 4

GENERAL

 

4.1 Notices

Any notice required or permitted to be given to a party hereunder shall be in
writing and may be given by mailing the same (provided there is no threatened or
pending disruption of postal services), postage prepaid, or delivering the same,
addressed to such party at the following address:

 

7



--------------------------------------------------------------------------------

To the Corporation:

Enbridge Inc.

3000, 425 – 1st Street S.W.

Calgary, Alberta T2P 3L8

Attention:    President and Chief Executive Officer

To the Executive:

Leon Zupan

Any notice aforesaid if delivered shall be deemed to have been delivered on the
first business day following the date on which it was delivered or if mailed
shall be deemed to have been received on the third business day following the
date on which it was mailed. Any party may change its address for service from
time to time by a notice given in accordance with the foregoing.

 

4.2 Time

Time shall be of the essence of this Agreement.

 

4.3 Legal Fees and Expenses

The Corporation shall pay all reasonable costs incurred by the Executive, as
determined in the sole discretion of the President and Chief Executive Officer,
in respect of legal, consulting and accounting expenses in connection with the
negotiation and execution of this Agreement. The Corporation shall pay all
costs, charges and expenses incurred in respect of legal, consulting and
accounting expenses (including legal fees, charges and disbursements on an as
between a solicitor and his own client basis) incurred by the Executive or his
estate in taking any action or enforcing any right or benefit provided to the
Executive by this Agreement; provided only that the Executive is substantially
successful in any such action or in enforcing any such right or benefit, and
providing further that payments pursuant to this Section 4.3 shall not exceed a
maximum amount of $20,000 or such greater amount as may be ordered by any court
or other competent authority.

 

4.4 Integration

The provisions of this Agreement are in addition to and not in substitution for
the other terms, conditions and provisions concerning the employment of the
Executive by the Corporation, whether contained in benefit or incentive plans
(including without limiting the generality of the foregoing, short term
incentive plans, performance incentive plans and long term incentive plans) or
otherwise, and where there is any conflict between this Agreement and such other
terms, conditions and provisions this Agreement shall govern and prevail. In the
event any plan under which any benefit or incentive is granted does not permit a
benefit or incentive to be received in circumstances contemplated by this
Agreement, the Corporation shall pay to the Executive a cash amount equal to the
value of the benefit or incentive provided for in this Agreement. This Agreement
together with such other terms, conditions and provisions and the offer of
employment dated May 9, 2012 constitute the entire Agreement between the parties
hereto pertaining to the subject matter hereof.

 

4.5 Amendment

This Agreement may not be amended or modified in any respect except by written
instrument signed by the parties hereto. This Agreement shall, if the Executive
so requests in writing, be amended to modify its provisions to provide the
Executive with the same rights in respect of circumstances where a person
becomes a control person of the Corporation or its affiliates as may be provided
for in any agreement entered into after the effective date of this Agreement
(other than amended and restated employment agreements that may be entered into
after the effective date hereof with employees who were members of the Executive
Leadership Team on the effective date of this Agreement) with any other employee
of the Corporation (other than its President and Chief Executive

 

8



--------------------------------------------------------------------------------

Officer or its Chief Financial Officer) or any of its affiliates. The
Corporation shall, within 10 days of the entering into of any such agreement
with another employee, notify the Executive in writing of the details of such
provisions (but shall not be required to disclose the identity of the other
employee).

 

4.6 Waivers

No waiver by either party hereto of any breach of any of the provisions of this
Agreement shall take effect or be binding upon the party unless in writing and
signed by such party. Unless otherwise expressly provided therein, such waiver
shall not limit or affect the rights of such party with respect to any other
breach.

 

4.7 Further Assurances

The parties hereto agree to execute and deliver such further and other documents
and perform and cause to be performed such further and other acts and things as
may be necessary or desirable in order to give full effect to this Agreement and
every part hereof.

 

4.8 Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

4.9 Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal personal representatives, successors
and permitted assigns.

IN WITNESS WHEREOF the Corporation has caused this Agreement to be duly executed
and delivered by its duly authorized officers in that behalf and the Executive
has hereunto set his hand effective as of the day and year first written above.

 

         ENBRIDGE INC.        Per:       /s/ AL MONACO        

Al Monaco

President and Chief Executive
Officer

       Per:       /s/ JANE HABERBUSCH        

Jane Haberbusch

Vice President, Human Resources
& Administration

SIGNED AND DELIVERED in the
presence of:  

)

)

)

)

)

)

   /s/ GUY JARVIS        /s/ LEON ZUPAN

WITNESS as to the signature of

Leon Zupan

       Leon Zupan

 

9



--------------------------------------------------------------------------------

SCHEDULE A

Release

KNOW ALL MEN BY THESE PRESENTS that I, Leon Zupan, of the City of Houston, in
the State of Texas, in consideration of the amounts (including without limiting
the generality of the foregoing, if applicable, payment of instalments of such
amounts) provided in Sections 2.5 and 2.7 of the Executive Employment Agreement
(the “Contract”) dated as of August 1, 2012 between me and Enbridge Inc. (the
“Corporation”) and for other good and valuable consideration, inclusive of any
statutory severance or benefits in accordance with the Employment Standards Code
(Alberta), the receipt (other than in respect of the future instalments referred
to above, if any) and sufficiency of which is hereby acknowledged, do for
myself, my executors and assigns hereby remise, release and forever discharge
the Corporation, its respective predecessors, successors and assigns, from all
manner of actions, causes of action, claims or demands, past, present or future,
which against the Corporation, its respective predecessors, successors and
assigns, I ever had, now have, or can, shall or may hereafter have, by reason of
or arising out of any cause, matter or thing whatsoever done or admitted to be
done, occurring or existing up to and inclusive of the date of this Release and
in particular, without in any way restricting the generality of the foregoing,
in respect of all claims, past, present or future, directly or indirectly
related to or arising out of or in connection with my relationship with the
Corporation, its respective predecessors, successors and assigns, as an
employee, officer, director or trustee, and the termination of my employment
from the Corporation, on                     , 20    . Words or terms defined in
the Contract and not otherwise defined herein shall have the meanings ascribed
to them in the Contract.

AND FOR THE SAID CONSIDERATION I represent and warrant that I have not assigned
to any person any of the actions, causes of action, claims, suits, executions or
demands which I release by this Release, or with respect to which I agree not to
make any claim or take any proceeding herein.

NOTWITHSTANDING ANYTHING CONTAINED HEREIN, this Release shall not extend to or
affect, or constitute a release of, my right to sue, claim against or recover
from the Corporation and shall not constitute an agreement to refrain from
bringing, taking or maintaining any action against the Corporation in respect
of:

 

  (a) any corporate indemnity existing by statute or contract or pursuant to any
of the constating documents of the Corporation provided in my favour in respect
of my having acted at any time as a director, trustee or officer or any of such
positions with the Corporation or any of its affiliates or of any person I acted
as a director, trustee or officer of at the request of the Corporation or any of
its affiliates;

 

  (b) my entitlement to any insurance maintained for the benefit or protection
of the directors, trustees or officers of the Corporation or of any of its
affiliates or of any person I acted as a director, trustee or officer of at the
request of the Corporation or any of its affiliates, including without
limitation, directors’, trustees’ and officers’ liability insurance; or

 

  (c) my entitlement to any amounts that may arise under the Sections and
Articles of the Contract referred to in Section 2.8 of the Contract.

IT IS HEREBY AGREED that, except as provided herein, the terms of the Contract
and of this Release will be kept confidential. Subject to the following, I shall
not communicate any such terms to any third party under any circumstances
whatsoever, although I shall be at liberty to disclose to third parties that a
mutually acceptable release was agreed upon. Notwithstanding the foregoing, I
shall be permitted to disclose the terms of the Contract and this Release to my
spouse, and my tax, financial and legal advisors, and to make any disclosures of
the terms of the Contract and this Release as may be required to allow me to
comply with any applicable provision of the law. In such event, I shall require
that my spouse, and any such tax, financial or legal advisor execute the
undertaking provided in Schedule C to the Contract prior to the disclosure of
the terms of the Contract and this Release and shall advise the Corporation of
such disclosure and provide the Corporation with a copy of such undertaking. In
the event of any disclosure required by law, upon becoming aware of any such I
shall, provided I am legally permitted to do so, promptly advise the Corporation
of the required disclosure prior to making such disclosure and shall, to the
extent legally permitted to do so, provide the Corporation with

 

1



--------------------------------------------------------------------------------

reasonable opportunity to seek protective orders or other assurances that
confidential treatment will be afforded to such information. The invalidity or
unenforceability of any provision of this Release shall not affect the validity
or enforceability of any other provision of this Release, which shall remain in
full force and effect.

I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Corporation. I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
upon the meaning and the significance of the terms herein.

IN WITNESS WHEREOF, I have

hereunto set my hand this      day of                 , 20    .

 

        Witness     Leon Zupan

 

2



--------------------------------------------------------------------------------

SCHEDULE B

Release

KNOW ALL MEN BY THESE PRESENTS that Enbridge Inc. (the “Corporation”), a
corporation incorporated under the laws of Canada, in consideration of the
delivery by Leon Zupan (the “Executive”) of a Release dated the date hereof and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, for itself, its affiliates and its and their respective
predecessors, successors and assigns, hereby remises, releases and forever
discharges the Executive and his heirs, legal personal representatives and
assigns from all manner of actions, causes of action, claims or demands, past,
present or future, against the Executive or his heirs, legal personal
representatives and assigns which the Corporation, its affiliates or its or
their respective predecessors, successors and assigns ever had, now have, or
can, shall or may hereafter have, by reason of or arising out of any cause,
matter or thing whatsoever done or omitted to be done, occurring or existing up
to and inclusive of the date of this Release and in particular, without in any
way restricting the generality of the foregoing, in respect of all claims, past,
present or future, directly or indirectly related to or arising out of or in
connection with the Corporation’s or its affiliates’ relationship with the
Executive, as an employee, officer, director or trustee of the Corporation or
its affiliates. Words or terms defined in the Contract (as defined below) and
not otherwise defined herein shall have the meanings ascribed to them in the
Contract.

AND FOR THE SAID CONSIDERATION the Corporation represents and warrants that
neither it nor its affiliates has assigned to any person any of the actions,
causes of action, claims, suits, executions or demands which it releases by this
Release, or with respect to which it and its affiliates agrees not to make any
claim or take any proceeding herein.

IT IS HEREBY AGREED that, except as provided herein or as required by law, the
terms of the Executive Employment Agreement (the “Contract”) dated as of
August 1, 2012 between the Corporation and the Executive and of this Release
will be kept confidential. None of the Corporation or its affiliates, or any of
their employees, officers, directors or trustees shall communicate any such
terms to any third party under any circumstances whatsoever, although the
Corporation shall be at liberty to disclose to third parties that a mutually
acceptable release was agreed upon. In the event of disclosure required by law,
upon becoming aware of such the Corporation shall , provided it is legally
permitted to do so, promptly advise the Executive of the required disclosure
prior to making such disclosure and shall, to the extent legally permitted to do
so, provide the executive with reasonable opportunity to seek protective orders
or other assurances that confidential treatment will be afforded to such
information. The invalidity or unenforceability of any provision of this Release
shall not affect the validity or enforceability of any other provision of this
Release, which shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has duly executed and delivered this Release
this      day of                 , 20    .

 

ENBRIDGE INC.

Per:

    Per:    

 

3



--------------------------------------------------------------------------------

SCHEDULE C

Undertaking

 

I,

      of       

[print name of person giving the undertaking]

   

[suite number and street address]

 

                                                             ,  
                                                           ,  

[city, town, etc.]

 

[province/state]

 

[country]

being the                                          
                                         
                                               , of Leon Zupan [describe
relationship to the “Executive”, as defined hereinafter, eg: spouse, tax,
financial or legal advisor] (the “Executive”) for good and valuable
consideration, the receipt and sufficiency of which I hereby acknowledge, agree
to keep strictly confidential the terms and conditions of the Executive
Employment Agreement dated as of August 1, 2012 made between Enbridge Inc. and
the Executive, and any release thereof, all as may be disclosed to me by the
Executive.

I further acknowledge that I will make no use whatsoever of the information
comprising the terms and conditions of such Executive Employment Agreement, and
any release thereof, except as may be required for the purposes of my providing
advice and direction to the Executive in my aforesaid capacity.

 

IN WITNESS WHEREOF, I have hereunto set my hand this         day of   
                ,    20                   .   [date]     [month]     [year]

 

[witness’ signature]

    [signature of person giving the undertaking]       [print name of witness]  
       

[Suite number and street address]

         

[city, town etc.]

         

[province/state, country]

         

[postal code]

   

 

4